This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, HOLIFIELD, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      David C. BELTRAN
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000204

                           Decided: 19 May 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Aaron C. Rugh

 Sentence adjudged 28 May 2020 by a general court-martial convened
 at Marine Corps Base Quantico, Virginia, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: confinement
 for 18 months, reduction to E-1, forfeiture of all pay and allowances,
 and a dishonorable discharge.

                          For Appellant:
         Lieutenant Commander W. Scott Stoebner, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Beltran, NMCCA No. 202000204
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2